Title: From Thomas Jefferson to Joseph Carrington Cabell, 3 January 1822
From: Jefferson, Thomas
To: Cabell, Joseph Carrington

Dear Sir  Monticello Jan. 3. 22.I have recieved a letter from Mr Griffin a member of the legislature on the subject of the University, to which I have this day given an answer. not knowing to what purpose it may be used I inclose the letter and a copy of the answer for the information of mr Johnson and yourself, to enable you to meet any quotation which might be made otherwise than in the genuine terms & spirit of the answer, I will ask your return of these papers when the term of their use shall be past. affectionate & respectful salutationsTh: Jefferson